      Case 1:19-cv-00093-DLH-CRH Document 111 Filed 06/08/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

                                           )
                                           )
Jacam Chemical Company 2013, LLC,          )
                                           )
                                           )
              Plaintiff,                   ) ORDER FOR STATUS CONFERENCE
                                           )
       vs.                                 )
                                           )
Arthur H. Shepard, Jr., and Geo Chemicals, )
LLC,                                       )
                                           )
                                           ) Case No.: 1:19-cv-93
              Defendant.                   )
______________________________________________________________________________

        IT IS ORDERED:

        The court shall hold a status conference by telephone before the magistrate judge on June 11,

2020, at 9:00 AM (CST). To participate in the conference, counsel shall call the following number and

enter the following access code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

        Dated this 8th day of June, 2020.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                  1
